                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 BARBARA MANDELSTEIN and                      )
 MICHELLE MANDELSTEIN,                        )
                                              )
                Plaintiffs,                   )          Case No. 17-cv-9216
                                              )
        v.                                    )          Judge Robert M. Dow, Jr.
                                              )
 LINDA RUKIN and MOONSTONE                    )
 ASSET MANAGEMENT, INC.,                      )
                                              )
                Defendants.                   )

                          MEMORANDUM OPINION AND ORDER

       Plaintiffs Barbara Mandelstein (“Barbara”) and Michelle Mandelstein (“Michelle”) bring

this diversity action against Defendants Linda Rukin (“Rukin”) and Moonstone Asset

Management, Inc. (“Moonstone”) for tortious interference (Counts I and III) and unjust enrichment

(Counts II and IV). The Court previously denied without prejudice Rukin’s motion to dismiss the

complaint for failure to state a claim [12] and Moonstone’s motion to dismiss the complaint for

failure to state a claim [22], pending the final resolution of any appeals from the November 15,

2017 Ruling and Order of the Illinois Circuit Court, Probate Division, in Case No. 14 P 899. The

deadlines to file a petition for rehearing or a petition for leave to appeal to the Illinois Supreme

Court have passed, and Plaintiff voluntarily dismissed Defendant Rukin, leaving only Counts I and

II against Moonstone. Currently before the Court is Defendant’s renewed motion to dismiss for

failure to state a claim [54]. Defendant’s motion to dismiss [54] is granted, and the Complaint [1]

is dismissed with prejudice. Civil case terminated.
        I.       Background 1,2

        Plaintiffs Barbara, a citizen of Florida, and her daughter Michelle, a citizen of New York,

are the direct and only beneficiaries of the estate of Leslie Mandelstein (the “Leslie Estate”). Linda

Rukin, a citizen of Illinois, is Leslie’s sister and the sole beneficiary of the estate of their father,

Lester Mandelstein (the “Lester Estate”). 3

        Before they died, Lester Mandelstein (“Lester”) and Leslie Mandelstein (“Leslie”)

operated three separate successful financial planning businesses with nearly $20,000,000 in assets

under management. The complaint refers to three businesses that Lester and Leslie operated—

Lester’s sole proprietorship, Leslie’s sole proprietorship, and the Custom Planning Group, LLC

(“CPG”)—collectively as the “Business.”

        Leslie died on August 31, 2014. At the time of Leslie’s death, his sole proprietorship had

48 clients with approximately $7.5 million in assets under management, Lester had 44 clients with

approximately $12.7 million in assets under management, and CPG had 27 clients with

approximately $3.9 million in assets under management. At the time of Leslie’s death, CPG was

worth $72,693.00, Lester’s sole proprietorship was worth $256,784.64, and Leslie’s sole


1
  For purposes of Defendants’ motions to dismiss, the Court assumes as true all well-pled allegations set
forth in Plaintiffs’ complaint. See [1]; Calderon-Ramirez v. McCament, 877 F.3d 272, 275 (7th Cir. 2017).
Where relevant, the Court also takes judicial notice of documents filed in the Probate Division of the Illinois
Circuit Court of the Nineteenth Judicial Circuit, Case No. 14 P 899 (the “Probate Case”) and the appeal
therefrom to the Appellate Court of Illinois Second District, Case No. 2-17-1009. See Collins v. Village of
Palatine, 875 F.3d 839, 842 (7th Cir. 2017) (“judicial notice of public court documents is appropriate when
ruling on a Rule 12(b)(6) motion to dismiss” (citing White v. Keely, 814 F.3d 883, 885 n.2 (7th Cir. 2016)));
Clark & Leland Condominium, L.L.C. v. Northside Community Bank, 110 F. Supp. 3d 866, 868 (N.D. Ill.
2015) (court may take judicial notice of matters of public record without converting 12(b)(6) motion into
motion for summary judgment).
2
  The key facts have not changed since the Court’s September 14, 2018 Memorandum Order and Opinion
[41] was issued, with the exception of a few procedural developments. This order draws on the background
section from the previous order [41] and adds information regarding subsequent developments as necessary.
3
 Because so many of the relevant players in the dispute have the same last name, the Court uses first names
where necessary to avoid confusion.
                                                      2
proprietorship was worth $154,925.88. Plaintiff alleges that within days of Leslie’s death, Lester

offered Barbara $200,000 to purchase Leslie’s share of the Business, including Leslie’s sole

proprietorship. Barbara accepted. But Rukin disagreed with the payment because it would reduce

the benefit she would receive from a sale of the Business. The transaction was never completed.

       Instead, the complaint alleges, Lester attempted to move all of Leslie’s clients to himself

and, with the assistance of Rukin, hid client files, and locked Barbara out of the office. Within

months, Lester sold “his” clients to Moonstone for cash and future consideration—including an

employment contract for Rukin, who also continued to receive 50% of commissions on the

accounts transferred to Moonstone. Plaintiffs allege that Lester concealed all of this from the

Leslie estate, with Moonstone’s assistance.

       In February 2015, Barbara, as Independent Executor of the Leslie Estate, filed the Probate

Case against CPG and Lester in Illinois Circuit Court to recover Leslie’s interest in CPG. The

complaint contained the following counts: demand for accounting to CPG; breach of fiduciary

duty against Lester; constructive trust against Lester and CPG; conversion against Lester; and

dissociation from LLC/purchase of Decedent’s membership interest.

       Lester died during the course of the Probate Case and his estate was substituted as a

defendant. Rukin was appointed administrator of the Lester Estate. In July 2015, Paulson Wealth

Management (“Paulson”) offered to purchase all of the Business accounts for $500,000.

       On November 15, 2017, the Probate Court issued its final Ruling and Order in the Probate

Case. Plaintiffs attach the Ruling and Order as an exhibit to their complaint. See [1] at 13. The

Ruling and Order summarizes Barbara’s position in the Probate Case as follows: CPG was a

“consolidated” entity that consisted of Lester’s clients, Leslie’s clients, and CPG’s clients. [1] at

18. Pursuant to the Illinois LLC Act, Leslie’s estate was entitled to the fair value of 50% of CPG



                                                 3
at the time of Leslie’s passing, which was $242,201. Lester owed Leslie a fiduciary duty as a

member of CPG, which was breached when Lester “locked the office, hid the files, transferred the

clients into his name, and sold the business without paying Leslie’s estate anything.” [1] at 20.

Barbara requested “in the alternative that if the Court finds that CPG did not include Lester and

Leslie’s sole proprietorship then 50% of CPG and Leslie’s sole proprietorship would total

$191,423.88[.]” Id. at 21.

       The Probate Court summarized the defendants’ arguments as follows: There was no

consolidated CPG but instead “three separate businesses: the sole proprietorship of Lester, the sole

proprietorship of Leslie, and CPG.” [1] at 22. Lester did not owe Leslie any fiduciary duty once

Leslie died. Instead, the only duty Lester owed was under the Illinois LLC Act to purchase a

distributional interest of the member for its fair value. Leslie’s death terminated his relationship

with his clients, who were free to choose a new person to service their accounts.

       The Probate Court concluded that the evidence supported the existence of three separate

business entities—Lester’s sole proprietorship, Leslie’s sole proprietorship, and CPG—rather than

a consolidated CPG. According to the Probate Court, “[t]his case is about CPG only, nothing has

been pled regarding Leslie’s Sole Proprietorship.” [1] 25. The Probate Court concluded that the

Leslie Estate was entitled to $19,707 for Leslie’s share of CPG, plus $17,000 for advisory fees

earned by Leslie prior to his death. See id. at 30. The Court further concluded that “Lester did not

owe Leslie any fiduciary duty as a member of CPG after Leslie died except to buy out Leslie’s

interest pursuant to statute,” that “[t]he clients that were CPG’s clients could no longer be shared

with Leslie after Leslie’s death due to the restrictions on receipt of investment advisory fees under

the law,” and that “[a]ll the arguments about Lester stealing Leslie’s clients, changing the locks,

hiding the files and not involving Barbara in the future sale of the business amount to nothing.”



                                                 4
Id. at 27-28. The Probate Court declined to award either party punitive damages, concluding that

although “[t]he animosity between Barbara and [Rukin] was evident,” it did not rise to the level of

“an ‘evil motive’ or ‘reckless indifference’ or other outrageous conduct that would allow for

attorney’s fees, costs, expenses or punitive damages for the Plaintiff.” Id. at 29.

           Both parties appealed the Probate Court’s final Ruling and Order. Additionally, on

December 21, 2017, Plaintiffs filed the instant lawsuit against Rukin and Moonstone. In their

tortious interference claim against Moonstone (Count I), Plaintiffs allege that Moonstone

intentionally interfered with their receiving any value for Leslie’s sole proprietorship by

intentionally revising the purchase agreement language to conceal that the sale included Leslie’s

sole proprietorship; purchasing the sole proprietorship without paying full value “by concealing it

within the Business”; paying Rukin to facilitate the transfer of Leslie’s sole proprietorship; and

concealing the purchase of the sole proprietorship from Plaintiffs. In the unjust enrichment claim

against Moonstone (Count II), Plaintiffs allege that Moonstone benefitted from receiving Leslie’s

sole proprietorship “at a steep discount” without paying anything to Leslie’s heirs and that it would

be inequitable to retain those benefits. [1] at 8. Plaintiffs pled similar claims against Rukin in

Counts III and IV. 4 In the tortious interference claim against Moonstone, Plaintiffs allege that they

“suffered damages as a result of the loss of [their] inheritance in the amount of $154,925.88.” [1]

at 7.

           On January 18, 2018, Rukin filed a motion to dismiss the complaint. Rukin argued that

the doctrines of res judicata and collateral estoppel barred Plaintiffs’ claims and that Plaintiffs

failed to allege all the essential elements of their tortious interference and unjust enrichment




4
    Plaintiff later voluntarily dismissed the claims against Rukin with prejudice. See [43] and [47].

                                                             5
claims. On March 5, 2018, Moonstone filed its own motion to dismiss the complaint, arguing that

Plaintiffs’ claims against it are barred by collateral estoppel and fail to plead all essential elements.

         On April 10, 2018, Barbara filed her brief in her appeal from the Probate Court’s final

Ruling and Order. The Court takes judicial notice of the appellate brief. See [38]. In her

“Statement of the Case,” Barbara summarizes the parties’ dispute as follows:

                 Lester[] and Leslie[], both now deceased, were equal members of a
         successful financial planning business with nearly $20,000,000 in assets under
         management, [CPG] and two sole proprietorships operating under the same roof
         with shared expenses. Leslie died on August 31, 2014 and Lester continued with
         the three business and eventually sold all three, without making any distribution to
         Leslie’s Estate, instead giving the proceeds to [] Rukin.

                 Sadly, as was made clear at trial, rather than distributing Leslie’s share of
         the business to Leslie’s widow, [Barbara], immediately following Leslie’s death,
         Lester greedily attempted to move all the clients to himself from both Leslie’s sole
         proprietorship and Leslie’s clients in CPG. Lester literally hid client files and
         physically locked Barbara out of the office when Leslie became gravely ill in order
         to achieve the transition of Leslie’s clients to Lester.

                Mere months later, after finagling CPG’s and Leslie’s accounts, Lester sold
         “his” clients to [Moonstone] for cash and future consideration including,
         apparently, lucrative employment for his dependent daughter Rukin who also
         continues to receive 50% of commissions on the accounts transferred to Moonstone
         through Lester’s Trust. Further, Lester concealed his negotiations and eventual sale
         to Moonstone from Leslie’s Estate. As a result of Lester’s treachery, Leslie’s wife
         and daughter were left with nothing from Leslie’s business while Lester and Rukin
         took the full benefit. ***

[26-1] at 5-6. Barbara also argued in her appellate brief that the Probate Court erred as a matter of

law by holding that Leslie’s sole proprietorship was not at issue in the pleadings in the case. See

id. at 3, 30-32. According to Barbara, the Circuit Court “erred in rigidly construing the pleadings

and not at least finding the construction of the pleadings was waived,” given that “Plaintiff’s expert

was allowed to opine without objection as to the value of Leslie’s sole proprietorship” and

“Plaintiff’s pre-trial and post-trial briefs *** argued the value of Leslie’s sole proprietorship.” Id.

at 32.

                                                   6
           On August 31, 2018, the Illinois Appellate Court issued an order affirming the Probate

Court. The Appellate Court specifically held that (1) the Probate Court did not abuse its discretion

in denying the Leslie Estate’s motion for leave to file a jury demand; (2) the Probate Court did

not err as a matter of law in finding that Lester and CPG did not owe a fiduciary duty to the Leslie

Estate; (3) the Probate Court did not abuse its discretion in denying the Leslie Estate’s request for

expenses pursuant to section 35-65(d) of the Limited Liability Company Act; and (4) the Probate

Court did not err as a matter of law in concluding that the Leslie Estate failed to plead a cause of

action for recovery of the value of Leslie’s sole proprietorship. On September 14, 2018, this Court

denied without prejudice Rukin’s motion to dismiss the complaint for failure to state a claim [12]

and Moonstone’s motion to dismiss the complaint for failure to state a claim [22]. See [41].

Although the Illinois Appellate Court issued its ruling on August 31, the Leslie Estate’s time to

file a petition for rehearing or a petition for leave to appeal to the Illinois Supreme Court had not

yet expired. The Court noted a split in Illinois authority on the question of whether an order is

final for purposes of res judicata when an appeal is pending and, following the “prudent course”

urged by the Seventh Circuit, stayed the case until the appeals had concluded. See Rogers v.

Desiderio, 58 F.3d 299, 302 (7th Cir. 1995).

           The Leslie Estate did not file a petition for rehearing or a petition for leave to appeal to the

Illinois Supreme Court within the respective deadlines. See [42]. Plaintiffs then voluntarily

dismissed the claims against Rukin. See [43] and [47]. Counts I and II against Moonstone remain

pending, 5 and on January 9, 2019 Moonstone filed its Renewed Rule 12(b)(6) Motion to Dismiss

Counts I & II.




5
    Rukin also moved for sanctions, see [48], which the Court will address in a separate order.

                                                            7
II.     Legal Standard

        A Rule 12(b)(6) motion challenges the legal sufficiency of the complaint. For purposes of

a motion to dismiss under Rule 12(b)(6), the Court “‘accept[s] as true all of the well-pleaded facts

in the complaint and draw[s] all reasonable inferences in favor of the plaintiff.’” Calderon-

Ramirez v. McCament, 877 F.3d 272, 275 (7th Cir. 2017), reh’g denied (Jan. 19, 2018) (quoting

Kubiak v. City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016)). To survive a motion to dismiss,

a plaintiff’s complaint must allege facts which, when taken as true, “‘plausibly suggest that the

plaintiff has a right to relief, raising that possibility above a speculative level.’” Cochran v. Illinois

State Toll Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016) (quoting EEOC v. Concentra Health

Servs. Inc., 496 F.3d 773, 776 (7th Cir. 2007)). The Court reads the complaint and assesses its

plausibility as a whole. See Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011). “The

plausibility standard *** asks for more than a sheer possibility that a defendant has acted

unlawfully.” Webb v. Frawley, 906 F.3d 569, 576 (7th Cir. 2018) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).

        The court need not “strain to find inferences favorable to the plaintiffs” which are not

apparent on the face of the complaint. Coates v. Illinois St. Bd. of Educ., 559 F.2d 445, 447 (7th

Cir. 1977). Additionally, “courts are not bound to accept as true a legal conclusion couched as a

factual allegation.” Jackson v. Bank of Am. Corp., 711 F.3d 788, 794 (7th Cir. 2013) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).

Similarly, the court is not required to accept legal conclusions either alleged or inferred from

pleaded facts. Nelson v. Monroe Regional Medical Ctr., 925 F.2d 1555, 1559 (7th Cir. 1991);

Evans v. Torres, 1997 WL 587756 at *2 (N.D. Ill. Sept. 19, 1997). Furthermore, the court may

take judicial notice of public court documents when ruling on a motion to dismiss. See Collins v.



                                                    8
Village of Palatine, 875 F.3d 839, 842 (7th Cir. 2017) (“judicial notice of public court documents

is appropriate when ruling on a Rule 12(b)(6) motion to dismiss” (citing White v. Keely, 814 F.3d

883, 885 n.2 (7th Cir. 2016))); Clark & Leland Condominium, L.L.C. v. Northside Community

Bank, 110 F. Supp. 3d 866, 868 (N.D. Ill. 2015) (court may take judicial notice of matters of public

record without converting 12(b)(6) motion into motion for summary judgment).

       A plaintiff need not anticipate affirmative defenses in its complaint, but it may “plead itself

out of court” by “set[ting] forth everything necessary to satisfy the affirmative defense.” United

States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005) (citing Leavell v. Kieffer, 189 F.3d 492, 495 (7th

Cir.1999)); see also Ogden Martin Systems of Indianapolis v. Whiting Corp., 179 F.3d 523, 529

(7th Cir.1999) (“[A] plaintiff may plead himself out of court by attaching documents to the

complaint that indicate that he or she is not entitled to judgment.”) (quoting In re Wade, 969 F.2d

241, 249 (7th Cir. 1992)). Thus, affirmative defenses like res judicata and collateral estoppel may

properly be raised as a basis to dismiss a complaint pursuant to Rule 12(b)(6) if the “plaintiff has

plead himself out of court “by alleging (and thus admitting) the ingredients of a defense.” Clark

& Leland Condominium, 110 F. Supp. 3d at 868.

III.   Analysis

       A.      Res Judicata

       The Court begins with Moonstone’s argument that Plaintiffs’ claims are barred by the

doctrine of res judicata. The Court applies Illinois’ law of res judicata to this diversity action. See

Parungao v. Community Health Systems, Inc., 858 F.3d 452, 457 (7th Cir. 2017). Under Illinois

law, “[t]hree requirements must be satisfied for res judicata to apply: (1) a final judgment on the

merits has been rendered by a court of competent jurisdiction; (2) an identity of cause of action

exists; and (3) the parties or their privies are identical in both actions.” Gurga v. Roth, 964 N.E.2d



                                                  9
134, 140 (Ill. App. 2011); see also Parungao, 858 F.3d at 457; Rose v. Bd. of Election Comm’rs

for the City of Chicago, 815 F.3d 372, 374 (7th Cir. 2016). If these requirements are satisfied, “the

plaintiff is barred from raising ‘not only every matter that was actually determined in the first suit,

but also every matter that might have been raised and determined in that suit.’” Parungao, 858

F.3d at 457 (quoting Chicago Title Land Trust Co. v. Potash Corp. of Saskatchewan Sales Ltd.,

664 F.3d 1075, 1079 (7th Cir. 2011)).

        There is now a final judgment in the Probate Case without any possible further appeal;

neither petition for rehearing nor petition for leave to appeal to the Illinois Supreme Court was

filed by their respective due dates. See [42]. Thus, the finality requirement of res judicata is

satisfied.

        This Court previously considered whether identity of causes of action existed between this

case and the Probate Case. See [41] at 10-13. Its analysis and conclusions are now the same; the

two lawsuits arise out of a single group of operative facts. “Plaintiffs’ claims in this case arise

from the same transaction at issue in the Probate Case: the sale of Leslie’s sole proprietorship to

Moonstone without compensating Leslie’s estate.” [41] at 12-13. Further, even if Barbara had

not raised the Leslie Estate’s entitlement to the value of Leslie’s sole proprietorship in the Probate

Case, it is evident that this issue could have been raised and decided, which is all that is required

for purposes of applying res judicata. See Parungao, 858 F.3d at 457; Baek v. Clausen, 886 F.3d

652, 660 (7th Cir. 2018); cf. Gurga, 964 N.E.2d at 140 (“[P]robate courts are courts of general

jurisdiction and are empowered to hear and decide all justiciable matters.”). The identity of causes

of action requirement of res judicata is satisfied.

        The remaining question is privity. Plaintiffs are in privity with the Leslie Estate (the

plaintiff in the Probate Case) because they are beneficiaries of the estate. The Illinois Appellate



                                                  10
Court, relying on the RESTATEMENT (SECOND) OF JUDGMENTS, has explained that one of

the “general categories of relationships that may establish privity” is “relationships that are

‘explicitly representative,’” including in particular “the executor *** of an interest in which the

nonparty is a beneficiary.” State Farm Fire & Cas. Co. v. John J. Rickhoff Sheet Metal Co., 914

N.E.2d 577, 589 (Ill. App. 2009); see also Diversified Financial Systems, Inc. v. Boyd, 678 N.E.2d

308, 311 (Ill. App. 1997).

       Moonstone, however, was not a party to the Probate Case. Moonstone argues that it has

privity with the Lester Estate because, as parties to a contract, “the Lester Estate and Moonstone

have identical interests with regard to those asset purchase agreements, including the protection of

those agreements from the attempt by Barbara in both the Probate Case and here to effectively

invalidate them.” [54] at 7. Plaintiff counters that there is no privity between Moonstone and the

Lester Estate because they are separate entities on opposites sides of a deal.

       “With respect to the doctrine of res judicata, there is no generally prevailing definition of

‘privity’ which can automatically be applied to all cases; that determination requires a careful

examination into the circumstances of each case.” Purmal v. Robert N. Wadington & Assocs., 820

N.E.2d 86, 94 (Ill. App. 2004). However, privity generally exists “between parties who adequately

represent the same legal interests.” Chicago Title Land Trust Cos, 664 F.3d at 1080 (quoting

People ex rel. Burris v. Progressive Land Developers, Inc., 602 N.E.2d 820, 825 (Ill. 1992));

Parungao, 858 F.3d at 457. “It is the identity of interest that controls in determining privity, not

the nominal identity of the parties.” Chicago Title Land Trust Co., 664 F.3d at 1080 (quoting

Burris, 602 N.E.2d at 826). “A nonparty may be bound under privity if his interests are so closely

aligned to those of a party that the party is the virtual representative of the nonparty.” City of

Rockford v. Unit Six of Policemen’s Benevolent & Protective Ass’n of Illinois, 840 N.E.2d 1283,



                                                 11
1289 (Ill.App.Ct.2005) (quoting Purmal, 820 N.E.2d at 95); see also Watkins v. CIT

Grp./Consumer Fin., Inc., 2015 WL 831991 at *3 (N.D. Ill. Feb. 25, 2015).

       Moonstone’s interests are not so closely aligned to those of the Leslie Estate such that the

Leslie Estate is or was the “virtual representative” of Moonstone. Typically, privity exists when

parties have a relationship that allows one to control the other, or one to step into the shoes of the

other. For example, Illinois courts have found privity between: officers of a corporation and the

corporation (Chicago Title Land Tr. Co, 664 F.3d at 1080, citing Atherton v. Conn. Gen. Life Ins.

Co., 955 N.E.2d 656, 660 (Ill. App. 2011)); a union and a union member who was discharged by

an employer (City of Rockford, 840 N.E.2d at 1290); a law firm and the president of the firm (Huon

v. Johnson & Bell, Ltd., 757 F.3d 556, 558 (7th Cir. 2014)); mortgagees and mortgage servicers,

who acts as the agent of the mortgagee to collect payments on the mortgage (Berry v. Wells Fargo

Bank, N.A., 865 F.3d 880, 883 (7th Cir. 2017)); and a trustee and an attorney for the trust, both of

whom had represented the interests of the trust (McCarthy v. Abraham Lincoln Reynolds, III, 2006

Declaration of Living Tr., 2018 IL App (1st) 162478, ¶ 16, 104 N.E.3d 1275, 1280, reh’g denied

(May 1, 2018), appeal allowed sub nom. McCarthy v. Reynolds, 108 N.E.3d 830 (Ill. 2018), and

aff’d in part, rev’d in part on other grounds sub nom. McCarthy v. Taylor, 2019 IL 123622, ¶ 16).

       Moonstone and the Lester Estate, as parties to a contract, do not appear to have this kind

of relationship. Neither acted as the agent or representative of the other, nor controlled the other.

However, Defendant does cite two cases suggesting that parties to a contract may have privity for

res judicata purposes. First, Defendant cites Agolf, in which a commercial landlord and tenant

separately sued the Village of Arlington Heights over the same local ordinance, which affected the

leased property, and sought the same relief. Agolf, LLC v. Vill. of Arlington Heights, 946 N.E.2d

1123, 1131 (Ill.App. 2011). In that case, the court privity between the landlord and tenant in part



                                                 12
because of their “mutual relationship in property rights,” specifically, the property that the landlord

leased to the tenant. Id. Second, Defendant cites Semb’s, Inc, in which two plaintiffs (DaLee’s

and Triple 7) who were parties to an exclusive contract, separately sued a defendant, GEM.

Semb’s, Inc. v. Gaming & Entertainment Management-Illinois, LLC, 12 N.E.3d 223 (Ill.App.3d

2014). First, Triple 7 sued GEM seeking to invalidated GEM’s earlier exclusive contract with

DaLee’s. Id. at 224.         GEM’s motion to dismiss was granted. Id. Then DaLee’s sued GEM

seeking to invalidate GEM’s earlier exclusive contract with DaLee’s and also alleging fraud. Id.

The trial court granted GEM’s motion to dismiss, and the appellate court affirmed. The appellate

court held that res judicata applied and found that “Da Lee's is in privity with the parties from the

Triple 7 action, as Da Lee's interests were affected by our decision in Triple 7.” Id. at 226.

         The Court does not believe these cases support a finding of privity between Moonstone

and the Lester Estate. Agolf is distinguishable; the court in that case found a “mutual relationship

in property rights” that “clearly demonstrate[d] a legal interest that is so closely aligned that it

amounts to privity between them.” Agolf, 946 N.E.2d at 1134. Moonstone and the Lester Estate

have no such mutual relationship in property rights. Nor is Semb’s single, somewhat vague

sentence regarding privity enough to support a conclusion that Moonstone’s and Lester’s Estate’s

interests are sufficiently aligned for the Court to apply the res judicata doctrine.

         Even if Agolf and Semb’s could be read to allow privity between parties to a contract, they

would still be distinguishable from the case before the Court, because the parties are differently

situated. In Agolf and Semb’s, res judicata barred duplicative suits against the same defendant by

different plaintiffs who were parties to a contract. Here, one plaintiff 6 has brought two separate

suits against separate defendants who are parties to a contract. Because the parties are reversed—


6
 Technically, two plaintiffs in privity: Barbara as executor of the Leslie Estate in the probate case, and Barbara and
Michelle as beneficiaries of the Leslie Estate in the federal case.

                                                         13
two plaintiffs with a contract in Agolf and Wolf, and two defendants with a contract in the instant

case—it is not clear that any rule arising out of Agolf and Wolf would apply to Moonstone and the

Lester Estate. The case law does not support a finding of privity between Moonstone and the

Lester Estate, and that element of res judicata is not met.

       B.      Collateral Estoppel

       Collateral estoppel, also called issue preclusion, is an equitable doctrine that promotes

fairness and judicial economy by preventing the relitigation of issues that have already been

resolved in earlier actions. Du Page Forklift Serv., Inc. v. Material Handling Servs., Inc., 195 Ill.

2d 71, 77, 744 N.E.2d 845, 849 (2001). Under Illinois law, “[c]ollateral estoppel may be applied

when the issue decided in the prior adjudication is identical with the one presented in the current

action, there was a final judgment on the merits in the prior adjudication, and the party against

whom estoppel is asserted was a party to *** the prior adjudication.” Sanchez v. City of Chicago,

880 F.3d 349, 357 (7th Cir. 2018) (quoting Du Page Forklift, 744 N.E.2d at 849).

       First, Defendant must show that the issue decided in the Probate Case is identical to the

one presented in the current action. The issue before this Court is whether, because of Lester and

Moonstone’s actions leading up to the sale, Plaintiffs are entitled to any value from the sales of

assets from Lester to Moonstone. See [1] at ¶¶ 10, 12, 14-16, 46, 47, 50, 53, 56-60; 65-67. That

same issue was addressed in the Probate Case. In both suits, the plaintiffs sought compensation

for the loss of Barbara and Michelle’s inheritance from Leslie, including the value of his sole

proprietorship. Compare Plaintiffs’ complaint in this case, [1] at 7, 10 (alleging that Plaintiffs

“suffered damages as a result of the loss of [their] inheritance in the amount of $154,925.88”),

with Barbara’s appellate brief in the Probate Case, [26-1] at 17 (explaining that Barbara’s expert

opined that Leslie’s sole proprietorship was worth $154,925.88). The complaint and the appellate



                                                 14
brief both assert, in identical words, that “Lester concealed his negotiations and eventual sale to

Moonstone from Leslie’s Estate.” [1] at 3; [26-1] at 5.                         Adding more allegations about

Moonstone’s specific actions and saying those actions assisted Lester in concealing the sale does

not generate a new and different issue. Du Page Forklift Serv., 744 N.E.2d at 851 (“Offering

somewhat different evidence on what is essentially the same claim will not bar preclusion here.”)

As this Court has already noted (see [41] at 12), these alleged facts simply add additional detail to

Barbara’s contention in the Probate Case that “Lester concealed his negotiations and eventual sale

to Moonstone from Leslie’s Estate” and “[a]s a result of Lester’s treachery, Leslie’s wife and

daughter were left with nothing from Leslie’s business while Lester and Rukin took the full

benefit.” [26-1] at 6. The underlying basis of the claims in both the probate case and the federal

case is the behavior of Lester and Moonstone before and during the sales of assets from Lester to

Moonstone. 7

         The Probate Court carefully considered this issue. It weighed evidence and testimony on

Lester’s request that Leslie’s clients sign new Asset Management Agreements with him after

Leslie’s death [1] at 18. The Court noted that Moonstone entered into two Asset Purchase




7
  Compare with Mancuso v. Lahman, 2018 IL App (1st) 170185-U and Savage v. Davis McGrath LLC, 2014 IL App
(1st) 120475-U. While unpublished and not precedential under Illinois Supreme Court Rule 23, the Court finds their
relevant facts similar and their reasoning persuasive. In Mancuso v. Lahman, a probate judge ruled that a defendant
did not unduly influence a testator to disinherit plaintiff, and a law division judge ruled that collateral estoppel bared
the plaintiff's tortious interference claim, because it relied on the same issue that the probate judge had already ruled
on. The Appellate Court affirmed. Mancuso, 2018 IL App (1st) 170185-U, ¶ 38. Similarly, the Illinois Appellate
Court affirmed dismissal of fraud claims by a beneficiary of a will against attorneys who had represented the executor
and trustee in a probate action where similar claims were previously raised against the estate's representative. Savage,
2014 IL App (1st) 120475-U ¶2. In the first case, plaintiff alleged the executor breached her fiduciary duties with
regard to certain distributions to herself and certain distributions she had not made to plaintiff. The trial court found
for plaintiff on some counts and for executor on others. Plaintiff then filed a second suit, asserting that a law firm and
three attorneys who had represented the executor helped her breach her fiduciary duties. The trial court dismissed on
collateral estoppel grounds. The Appellate Court affirmed, noting that the two complaints involved the same
transactions and the same "underlying basis" of alleged breach of fiduciary duty. Id. at 9. The Appellate Court also
noted “Because it has been determined that Savage is not entitled to further compensation from Elizabeth as a result
of her conduct in connection with the administration of Ruthanne's estate, it necessarily follows that claims against
Elizabeth's attorneys arising out of the same facts are foreclosed as well.” Id. at ¶ 37.

                                                           15
Agreements, one with Lester and one with CPG. Id. The assets that Moonstone purchased

included clients that had been on Leslie’s client list before he died. Id. It assessed what duties

Lester owed Leslie’s estate and found that the only duty owed was buying out Leslie’s share of

the LLC pursuant to Illinois statute. Id. at 27. It also considered the other allegations about

Lester’s behavior after Leslie’s death and in the lead up to the asset sales to Moonstone.

Ultimately, the Probate Court determined that “All the arguments about LESTER stealing

LESLIE’S clients, changing the locks, hiding the files, and not involving BARBARA in the future

sale of the business amount to nothing.” [26] at 27-28.

       Plaintiff argues that collateral estoppel does not apply because “there was no determination

as to the disposition of Leslie Mandelstein’s Sole Proprietorship which is the only business at issue

here.” [56] at 3-4. It is true that the Probate Court’s order states “This case is about CPG only,

nothing has been pled about LESLIE’s sole proprietorship.” [1] at 25. However, switching

businesses does not necessarily mean Plaintiffs have switched issues. Here, what matters is

whether Lester and Moonstone’s conduct after Leslie’s death entitles Plaintiffs to proceeds from

the sales from Lester to Moonstone. Unfortunately for Plaintiffs, there was a final determination

on that issue. Specifically, the Probate Court determined that Lester owed no duties besides buying

out Leslie’s share of the LLC and that the allegations about his sales of assets to Moonstone

“amount to nothing.” Id. at 26-27. That alone is a sufficient basis to conclude that the issue in the

present case was also before Probate Court.

       In addition, the Probate Court’s order and ruling makes clear that the Leslie Estate’s

entitlement to the value of Leslie’s sole proprietorship was an issue in the Probate Case. Barbara

argued in the probate proceeding that “the business” was a single “consolidated CPG,” of which

50% was Leslie's share. [1] at 18. Barbara asked in the alternative, if the Probate Court did not



                                                 16
find that CPG included Lester and Leslie’s sole proprietorships, for a finding that Leslie’s sole

proprietorship and 50% of CPG were worth a total of $191,425.88. [1] at 21. The Probate Court

considered the issue and decided that the Business was not one “consolidated CPG” (as Barbara

argued) but instead consisted of CPG (an LLC), Lester’s sole proprietorship, and Leslie’s sole

proprietorship. Barbara argued on appeal that the Probate Court “erred in rigidly construing the

pleadings and not at least finding the construction of the pleadings was waived,” given that

“Plaintiff’s expert was allowed to opine without objection as to the value of Leslie’s sole

proprietorship” and “Plaintiff’s pre-trial and post-trial briefs *** argued the value of Leslie’s sole

proprietorship.” [26-1] at 32.

       The Probate Court considered whether the plaintiff was entitled to proceeds of sales of

assets from Lester to Moonstone and resolved that question. That is essentially the same question

that Plaintiffs pose in this case. Thus, the identity of issues requirement for collateral estoppel has

been met. See Fried v. Polk Bros., 546 N.E.2d 1160, 1165 (Ill. App. 1989) (affirming dismissal

on collateral estoppel in part because “a question material to the determination of both causes ***

was decided in the probate proceeding contrary to the position taken by the heirs in the present

cause.”).

       The second requirement for collateral estoppel is a final determination. Here, the Probate

Court issued a ruling in the Probate Case on November 16, 2016. [1] at 30. The parties appealed,

and the Illinois Appellate Court affirmed the Probate Court’s ruling. In re Estate of Mandelstein,

2018 IL App (2d) 171009-U. The Leslie Estate did not file a petition for rehearing or a petition

for leave to appeal to the Illinois Supreme Court before the respective deadlines. See [42]. Thus,

there is a final judgment on the merits. See Sanchez, 880 F.3d at 357, citing Ballweg v. City of




                                                  17
Springfield, 499 N.E.2d 1373, 1375 (Ill. 1986) (“For purposes of applying the doctrine of collateral

estoppel, finality requires that the potential for appellate review must have been exhausted.”)

       The last requirement for collateral estoppel is that the party against whom the estoppel is

asserted was a party to the prior adjudication or in privity with such a party. See In re Estate of

Ivy, 2019 IL App (1st) 181691, ¶ 38, citing Talarico v. Dunlap, 667 N.E.2d 570 (Ill. app. 1996),

aff’d, 685 N.E.2d 325 (1997). As explained above, Plaintiffs are in privity with the Leslie Estate,

the plaintiff in the Probate Case, because they are beneficiaries of the estate. State Farm Fire &

Cas. Co., 914 N.E.2d at 589.

       Even when those requirements are met, collateral estoppel will not be applied if an injustice

would result; therefore, the court must “determine [whether] the party against whom the estoppel

is asserted had a full and fair opportunity and an incentive to litigate the issue in the prior

proceeding.” Talarico, 667 N.E.2d at 572, aff’d, 685 N.E.2d 325 (1997) (citing Bulfin v. Eli Lilly

& Co., 614 N.E.2d 403, 407 (Ill. App. 1993)); see also DeGuelle v. Camilli, 724 F.3d 933, 935

(7th Cir. 2013). “The full and fair opportunity to litigate requirement is satisfied so long as

minimum due process standards are satisfied.” Charles Koen & Assocs. v. City of Cairo, 909 F.2d

992, 1000 (7th Cir. 1990). The Probate Court’s ruling and the Leslie Estate’s appellate briefs

demonstrate that the Leslie Estate vigorously pursued its claims at both the trial level and the

appellate level. See Sanchez, 880 F.3d at 358 (citing Raper v. Hazelett & Erdal, 449 N.E.2d 268,

271 (Ill. App. 1983)) (“[C]ourts generally hold the ‘full and fair opportunity to litigate’

requirement to be satisfied if the parties to the original action disputed the issue and the trier of

fact resolved it.”). Plaintiffs have not presented, and the record does not reveal, any denial of due

process to the Leslie Estate. The Court concludes that no injustice would result from the

application of collateral estoppel in this case.      Collateral estoppel precludes Plaintiff from



                                                 18
relitigating in federal court against Moonstone the issues it raised in Probate Court against the

Lester Estate, and the Complaint will be dismissed.

        C.      Failure to State a Claim: Tortious Interference

        Even if collateral estoppel did not bar the suit, dismissal of Count I would be appropriate

because Plaintiffs fail to state a claim for tortious interference. In general, “[o]ne who by fraud,

duress, or other tortious means intentionally prevents another from receiving from a third person

an inheritance or gift that she would otherwise have received is subject to liability to the other for

loss of the inheritance or gift.” Bjork v. O'Meara, 986 N.E.2d 626, 631 (Ill. 2013), citing In re

Estate of Ellis, 923 N.E.2d 237, 241 (Ill. 2009). To state a claim for tortious interference, Plaintiffs

“must establish the following distinct elements: (1) the existence of an expectancy; (2) defendant’s

intentional interference with the expectancy; (3) conduct that is tortious in itself, such as fraud,

duress, or undue influence; (4) a reasonable certainty that the expectancy would have been realized

but for the interference; and (5) damages.” In re Estate of Ellis, 923 N.E.2d at 241.

        Plaintiffs have not established the third element, that Moonstone’s conduct was tortious in

itself. First, neither revising nor executing a purchase agreement is a tortious act. See [1] at 7, ¶

50 a and b. Second, Plaintiffs’ bare assertion that Moonstone paid Rukin to transfer Leslie’s sole

proprietorship to Moonstone is contradicted by the documents Plaintiffs submitted with the

Complaint, and thus is not well-pled. See id. at 7, ¶ 50 c. Where the terms of a contract attached

to a complaint conflict with the complaint, the contract controls. Centers v. Centennial Mortg.,

Inc., 398 F.3d 930, 933 (7th Cir. 2005); see also LaSalle Bank Nat'l Assoc v. Paramont Properties,

588 F. Supp. 2d 840, 848 (N.D. Ill. 2008). Here, the Purchase Agreement for Lester’s sole

proprietorship directs Moonstone to pay Lester, not Rukin (see [1] at 36), and the Purchase

Agreement for CPG directs Moonstone to pay CPG, not Rukin (see [1] at 46). The allegation that



                                                  19
Moonstone paid Rukin conflicts with the Purchase Agreements, so the Purchase Agreements

control, and that allegation is not well-pled, much less tortious. See id. Finally, Plaintiffs allege

that Moonstone “concealed” the sale of Leslie’s sole proprietorship from Plaintiffs (id. at 7, ¶ 50

a and d) and that Moonstone’s conduct was fraudulent (id. at 7, ¶ 51). However, Plaintiffs do not

allege facts to support an inference that Moonstone concealed anything from Plaintiffs, such as

false statements Moonstone made to Plaintiffs, or material omissions from otherwise true

statements, or any disclosure obligations that Moonstone had but failed to meet. In addition to

being insufficiently pled, these vague allegations “fail to meet the strict contours of Federal Rule

of Civil Procedure 9(b), which requires plaintiffs to plead fraud with particularity.” Singer v.

Massachusetts Mut. Life Ins. Co., 335 F. Supp. 3d 1023, 1032 (N.D. Ill. 2018); see also Pirelli

Armstrong Tire Corp. Retiree Medical Benefits Trust v. Walgreen Co., 631 F.3d 436, 446 (7th Cir.

2011) (“[T]he dictates of Rule 9(b) apply to allegations of fraud, not claims of fraud.”). Even in

the light most favorable to Plaintiffs, the acts that Plaintiffs have sufficiently pled are not tortious,

and the remaining acts have not been sufficiently pled. In the absence of any proper allegations of

tortious conduct, the tortious interference claim must be dismissed. See Singer, 335 F. Supp. 3d

at 1033.

        Is possible that Plaintiffs intended to base the tortious interference claim on the assertions

that “As members of CPG and co-owners of the Business, Lester and Leslie owed one another

fiduciary duties” ([1] at 3) and that “Moonstone knew it was assisting Rukin and Lester in

breaching their fiduciary duties to Leslie’s Estate” (Id. at 5). Yet the Probate Court held that

“Lester did not owe Leslie any fiduciary duty as a member of CPG after Leslie died except to buy

out Leslie’s interest pursuant to statute,” and that “[a]ll the arguments about Lester stealing Leslie’s

clients, changing the locks, hiding the files and not involving Barbara in the future sale of the



                                                   20
business amount to nothing.” Id. at 27-28. If Lester owed no fiduciary duty to the Leslie Estate,

then he could not have committed a breach of fiduciary duty to the Leslie Estate, and Moonstone

could not have assisted in committing any breach. Considering the Probate Court’s findings,

which Plaintiff attached to the Complaint, the allegations that Moonstone aided in a breach of

fiduciary duties to Plaintiffs are not well pleaded and do not state a claim for tortious interference.

       Because Plaintiffs fail to adequately plead the third element, it is not necessary to review

the remaining requirements. However, the Court notes that the second element, intentional

interference with an expectancy, also poses problems for Plaintiffs. Even taking the allegations in

the Complaint as true, if Lester’s alleged conduct—“stealing” Leslie’s clients, changing the office

locks, hiding Leslie’s files and not involving Barbara in the future sale of the business—“amount

to nothing,” then it is difficult to conclude that Moonstone’s role in the transaction as a buyer

constitutes intentional interference. See [1] at 27-28.

       D.      Failure to State a Claim: Unjust Enrichment

       To state a claim for unjust enrichment under Illinois law, “a complaint must allege that the

defendant has unjustly retained a benefit to the plaintiff’s detriment and that the defendant’s

retention of the benefit violates the fundamental principles of justice, equity, and good conscience.

A.P. Properties, Inc. v. Rattner, 960 N.E.2d 618, 621 (Ill. App. 2011) (citing HPI Health Care

Services, Inc. v. Mt. Vernon Hospital, Inc., 545 N.E.2d 672 (Ill. 1989)). To recover under a theory

of unjust enrichment, a plaintiff “must show that defendant voluntarily accepted a benefit which

would be inequitable for [it] to retain without payment.” Nat’l Cas. Co. v. White Mountains

Reinsurance Co. of Am., 735 F.3d 549, 559 (7th Cir. 2013), citing People ex rel. Hartigan v. E &

E Hauling, Inc., 607 N.E.2d 165, 177 (Ill. 1992).




                                                  21
         Whether unjust enrichment is an independent cause of action or whether it must be tied to

an underlying claim in tort, contract, or statute is unsettled in Illinois. Compare Raintree Homes,

Inc. v. Vill. of Long Grove, 807 N.E.2d 439, 445 (Ill. 2004) (“Here, plaintiffs have no substantive

claim grounded in tort, contract, or statute; therefore the only substantive basis for the claim is

restitution to prevent unjust enrichment.”), with Martis v. Grinnell Mut. Reinsurance Co., 905

N.E.2d 920, 928 (Ill. App. 2009) (“[U]njust enrichment is not a separate cause of action that,

standing alone, will justify an action for recovery.”). In attempting to reconcile the apparent

inconsistencies, the Seventh Circuit has suggested:

         Unjust enrichment is a common-law theory of recovery or restitution that arises
         when the defendant is retaining a benefit to the plaintiff's detriment, and this
         retention is unjust. What makes the retention of the benefit unjust is often due to
         some improper conduct by the defendant. And usually this improper conduct will
         form the basis of another claim against the defendant in tort, contract, or statute.

Cleary v. Philip Morris Inc., 656 F.3d 511, 517 (7th Cir. 2011), reh’g and suggestion for reh’g en

banc denied (Nov. 15, 2011). Thus, if an unjust enrichment claim is based on the same underlying

conduct that forms the basis of a claim in contract, tort, or statute, “then the unjust enrichment

claim will be tied to this related claim—and, of course, unjust enrichment will stand or fall with

the related claim.” Id; see also Reid v. Unilever U.S., Inc., 964 F. Supp. 2d 893, 923 (N.D. Ill.

2013).

         Here, Plaintiff’s unjust enrichment claim as pled rests on the same conduct as the tortious

interference claim. Count II (Unjust Enrichment) asserts that “Moonstone has benefitted from

receiving Leslie’s sole proprietorship without paying anything to Leslie’s heirs” and that

“Plaintiff’s conferred a benefit on Moonstone by Leslie’s sole proprietorship being transferred to

Moonstone without their knowledge.” [1] at 8. Count I (Tortious Interference) similarly alleges

that Moonstone “[p]urchas[ed] Leslie’s sole proprietorship without paying full value for it” and



                                                 22
negotiated and executed the purchase of assets from Lester in a way that concealed the sale from

Plaintiffs. Id. at 9. Thus, Plaintiff’s unjust enrichment claim stands or falls with the tortious

interference claim. Id. For the reasons discussed above, Plaintiffs failed to adequately plead their

tortious interference claim. As a result, the Complaint also fails to state a claim unjust enrichment

claim. See, e.g., Ass’n Benefit Servs. v. Caremark Rx, Inc., 493 F.3d 841, 855 (7th Cir. 2007)

(“[W]here the plaintiff's claim of unjust enrichment is predicated on the same allegations of

fraudulent conduct that support an independent claim of fraud, resolution of the fraud claim against

the plaintiff is dispositive of the unjust enrichment claim as well.”).

       It is possible that Plaintiffs intended to base the unjust enrichment claim on their assertions

that Lester owed and breached fiduciary duties Plaintiffs and that Moonstone assisted Lester in

breaching those duties. See [1] at 4, 5. However, as discussed above, Lester owed no fiduciary

duty to the Leslie Estate, and Moonstone therefore could not have assisted Lester in committing

any breach of fiduciary duty. Considering the Probate Court’s findings, which Plaintiff attached

to the Complaint, the allegations that Moonstone aided in a breach of fiduciary duties to Plaintiffs

are not well pleaded and do not state a claim for unjust enrichment.

IV.    Conclusion

       For these reasons, Plaintiffs’ claims against Moonstone are barred by collateral estoppel,

and the Complaint fails to state a claim for tortious interference or unjust enrichment. Moonstone’s

motion to dismiss for failure to state a claim [54] is granted, and the Complaint [1] is dismissed

with prejudice. Civil case terminated.




Dated: August 16, 2019                                         ____________________________
                                                               Robert M. Dow, Jr.
                                                               United States District Judge

                                                  23
